Citation Nr: 0407981	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  02-00 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.

2.  Entitlement to service connection for a right eye 
disorder.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel
INTRODUCTION

The veteran had a period of active service from June 1953 to 
May 1955.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

The Board previously issued a decision denying both of these 
claims in February 2003.  The veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In September 2003, the Court vacated the Board's 
decision and remanded it for readjudication, in light of a 
September 2003 Joint Motion for Remand (Joint Motion) 
submitted by the veteran's attorney and VA's Office of 
General Counsel (General Counsel).  The matter is now before 
the Board for further review.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the appeal.

2.  A loss of visual acuity in the left eye clearly and 
unmistakably existed before the veteran's entry into active 
service and did not increase in severity during active 
service; there are no other existing left eye disorders.

3.  The only currently diagnosed right eye disorder is 
refractive error, which is not recognized as a disability for 
VA compensation purposes.




CONCLUSIONS OF LAW

1.  A left eye disorder was not incurred in or aggravated by 
active service.   38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).

2.  A right eye disorder was not incurred in or aggravated by 
active service.   38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

History of the Case

A thorough review of the history of these claims, and the 
evidence of record to support them, is vital to the Board's 
consideration of this matter and is set out as follows.  

In May 1999, the RO was notified that the veteran desired to 
file an informal claim for VA compensation or pension 
benefits.  In July 1999, the RO received a formal application 
from the veteran, requesting service connection for an "eye 
condition - left eye (blind) and right eye (getting worse)."  
Accompanying this application were:  (a) a February 1955 
service medical record authored by Dr. H. Pang; (b) the 
veteran's administrative record of separation from service; 
and, (c) a July 1999 report from M. Biddle, O.D.

The February 1955 service medical record by Dr. Pang advised 
that the veteran was blind in his left eye and had 20/20 
vision in his right eye.  Dr. Pang stated that it was his 
professional opinion that the veteran should never be put on 
guard duty and that he should not be put on any job which 
would in any way injure his right eye, thereby causing him 
become totally blind.  A handwritten note at the end of the 
report added, "Have a complete physical to see if this man 
should be retained in service."

The veteran's administrative record of separation from 
service documented his completion of a period of active 
service from June 1953 to May 1955.  His most significant 
duty assignment was listed as Heavy Dump Truck Driver.

The July 1999 examination report from Dr. Biddle first listed 
the findings of a June 1997 visit.  At that visit, the 
veteran was noted to have decreased visual acuity in the 
right eye, at 20/20+2.  Findings included mild cortical lens 
changes, but a normal macula and disc.  For the July 1999 
evaluation, a diagnosis of vision loss was noted, with 
findings of vision correctable to 20/40-2 (blurred) in the 
right eye, but only light perception in the left eye.

In May 2000, the RO sent a letter to the veteran to advise 
him of the evidence required to complete his claim for VA 
compensation benefits.  Although this letter was couched in 
terms of the former requirements for a claim to be "well-
grounded," this communication contained language that 
notified the veteran of the requirements for service 
connection of a claim under VA law.  This letter stated that, 

A claim for service connection for a particular 
disability is complete...when there is evidence that shows 
you have a current disability that is related to your 
military service.  It can be related to service either 
because it first began while you were in service or 
because a disability you had before service was made 
worse in service.  Either way, if you want to establish 
service connection for a particular condition, your 
evidence must meet three (3) requirements:

1.  Show Current Disability: Your claim must 
include medical evidence of a current disability.  
This is best shown by medical records or a doctor's 
statement which contains a diagnosis of your 
disability.

2.  Show an Injury or Disability Based Upon 
Military Service:
?	Direct Service Connection: This means you are 
applying for compensation for a condition that 
began or was made worse during military 
service.  We must have evidence which shows 
you had an injury or disease during service.  
Your own written statement describing what 
happened may be sufficient in some cases, 
depending on the nature of the disease or 
injury.
OR
?	Presumptive Service Connection: This means you 
are applying for compensation for a medical 
condition that first appeared after service, 
not during service.  There are several 
conditions covered by the law, which allows 
service connection for conditions which first 
appeared after service.  These are called 
"presumptive conditions."  For most of these 
conditions, you must submit medical evidence, 
preferably a doctor's statement or a treatment 
record, which shows the condition first 
appeared within one year after discharge.  
Longer time limits apply for certain other 
medical conditions.

3.  Show Linking Evidence:  Your claim must include 
medical evidence, preferably a doctor's statement, 
showing a reasonable possibility that the disability you 
now have was caused by injury or disease which began or 
was made worse during military service.  Your own 
statement that your current medical condition was caused 
by what happened to you in service is not sufficient.  
We need medical evidence.  If you claim that you have a 
new medical condition which was caused by an already 
service-connected condition, you must submit medical 
evidence, preferably a doctor's statement, showing a 
reasonable possibility that the new disability was 
caused by your service-connected condition.

The May 2000 letter also notified the veteran of what it 
would do to assist with his claim:

"What the VA Will Do

To help you complete your application, we will request 
your service medical records and medical records from 
any VA Medical Centers which treated you.  You must tell 
us the names of the medical centers, the medical 
condition treated, and the approximate dates of 
treatment."

The RO also informed the veteran of the evidence needed to 
complete his application for benefits:

"Specific Evidence We Need to Complete Your 
Application:  The issue(s) for which you claimed service 
connection require(s) the following evidence...

	Blindness, Left Eye
?	Evidence showing there was an injury/disease 
which began or was made worse during military 
service.  A personal written statement 
describing what happened may be sufficient in 
some cases depending on the nature of the 
injury/disease.

Right Eye Condition
?	Medical evidence/doctor's statement showing a 
reasonable possibility that the disability now 
claimed was caused by an injury/disease which 
is already service-connected.  A personal 
statement is not sufficient-we need medical 
evidence."

Lastly, the veteran was notified that he could either contact 
his representative, the American Legion, for further 
assistance with his claims, or that he could talk to a VA 
representative by calling a toll-free number listed in the 
letter.

In response to the May 2000 notice, the veteran transmitted a 
four-page letter to the RO in June 2000, along with a request 
for copies of all of his medical records from 1953 to 1955.  
In his letter, the veteran stated that he was born with one 
eye, drafted into the service, and then sent to Korea, 
straight to a combat zone, where he served as a heavy truck 
driver.  He commented that he was almost blind now, and that 
all the driving on blackout in service did not help his 
eyesight.  He reported that during service, he went to see a 
doctor, H. G. Pang, a Captain in the Army.  The doctor 
informed him that he could fix his left eye, and prepared him 
for surgery at a hospital in Pusan, Korea.  The veteran 
reported that before the surgery could be performed, a 
colonel who ran the hospital told Dr. Pang not to do the 
surgery, saying that the veteran's eye could be taken care of 
after he returned home to the United States in a few months.  
The veteran stated, however, that when he returned to the 
U.S., his left eye was not repaired, and he was discharged 
from service.  He reported that after service, he saw a 
private physician for the repair, but the surgery was 
unsuccessful.  The veteran commented that in light of these 
circumstances, he felt as though he should have been 
compensated from 1955 to the present.

In June 2000, the RO issued a rating decision that denied 
both claims as not well-grounded.  In this decision, the 
veteran was again told of the legal requirements to establish 
entitlement to service connection.  The RO indicated that it 
had reviewed the February 1955 service medical record by Dr. 
Pang, the July 1999 report from Dr. Biddle, and the June 2000 
statement from the veteran.  The veteran was informed of the 
RO's finding that his left eye disorder preexisted service, 
and that there was no objective evidence of record of a 
permanent worsening of this problem occurring during active 
service.  For the veteran's right eye disorder, the RO 
notified the veteran that there was no evidence of record 
demonstrating the development of a chronic right eye 
disability as a result of his active service, to include as 
caused by his left eye disorder.  The letter that accompanied 
this rating decision informed the veteran that he needed to 
send the RO evidence that his left eye disorder was 
aggravated during service, and evidence that his right eye 
disorder was caused by his left eye disorder during service.  
The veteran was notified of his rights to contest this 
decision, and was provided with a form for that purpose.

In October 2000, the RO was informed by the National 
Personnel Records Center (NPRC) that the veteran's service 
medical records were unavailable.  The NPRC did forward, 
however, some morning reports for the veteran's unit.  The 
veteran is listed on these morning reports for the dates of 
February 23, 1955, and February 26, 1955, corresponding with 
the time frame of his visit to Dr. Pang at the service 
department hospital in Pusan, Korea.  

Thereafter, specifically in response to the passage of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), the RO sent another 
letter to the veteran in June 2001, advising him of the 
enactment of the VCAA and notifying him that his claims would 
be readjudicated as a direct result of this legislation.  In 
this letter, the veteran was told that the VCAA established 
new duties for VA when a claimant files an application for 
disability benefits.  The letter also advised the veteran 
that the former well-grounded requirement had been changed, 
and that the VCAA required the RO to review certain claims, 
including his, that had been previously denied as not well-
grounded.  This communication specifically informed the 
veteran that:

In this letter we tell you about the new law, what 
information or evidence is necessary to support your 
claim, what information or evidence we still need from 
you, and what you can do to help with your claim.  It 
will also tell you when and where to send the 
information or evidence, what has been done to help with 
your claim, and who to call if you have questions or 
need assistance.  

The letter then discussed VA's duty to notify under the VCAA, 
as follows:

"VA's Duty to Notify You About Your Claim

The VCAA requires us to explain to you what information 
or evidence we need to grant the benefit you want.  We 
will tell you when medical evidence is required.  
Medical evidence includes such things as doctors' 
records, medical diagnoses, and medical opinions.

We will tell you what necessary information or evidence 
you must give us, such as income information, or the 
names and addresses of doctors who treated you for your 
medical condition.  We will also tell you what necessary 
information or evidence we will try to get for you."



This letter also reviewed VA's duty to assist under the VCAA:

"VA's Duty to Assist You Obtain Evidence for Your Claim

The law states that we must make reasonable efforts to 
help you get evidence necessary to support your claim.  
We will try to help you get such things as medical 
records, employment records, or records from other 
Federal agencies.  You must give us enough information 
about these records so that we can request them from the 
person or agency who has them.  It's still your 
responsibility to make sure these records are received 
by us.

We will also assist you by providing a medical 
examination or getting a medical opinion if we decide 
it's necessary to make a decision on your claim."  

Next, the RO again reviewed the requirements for service 
connection, noting:

"To establish entitlement for service connected compensation 
benefits, the evidence must show three things:

?	An injury in military service or a disease that began in 
or was made worse during military service, or an event 
in service causing injury or disease.  If we do not yet 
have them, we will get service medical records and will 
review them to see if they show you had an injury or 
disease in service.  We will also get other military 
service records if they are necessary.
OR
For certain conditions, you don't have to show that you 
had an injury or disease in service.  These are called 
"presumptive conditions."  These are medical 
conditions that were first shown after service, not 
during service.  For most of these conditions, the 
evidence must show that you were diagnosed with the 
condition within one year after you left military 
service.  Longer time limits apply for certain other 
medical conditions.

?	A current physical or mental disability.  This can be 
shown by medical evidence or other evidence showing you 
have persistent or recurrent symptoms of disability.  We 
will get any VA medical records or other medical 
treatment records you tell us about.  If necessary, we 
may schedule a VA examination for you to get this 
evidence.  You may also submit your own statements or 
statements from other people describing your physical or 
mental disability symptoms.  We will review this 
evidence to see if it shows you have a current 
disability or symptoms of a disability.  

?	A relationship between your current disability and an 
injury, disease, or event in service.  This is usually 
shown by medical records or medical opinions.  We will 
request this medical evidence for you if you tell us 
about it.  If appropriate, we may also try to get this 
evidence for you by requesting a medical opinion from a 
VA doctor, or you can give us a medical opinion from 
your own doctor."

Next, the veteran was advised as to what evidence the RO 
needed from him:

"We need the following information from you:

?	Current medical evidence of recent treatment or 
examination for claimed disabilities.
?	Medical evidence showing a relationship between the 
current disabilities and injury, disease or event in 
service.
?	Medical evidence showing your disabilities have existed 
continuously since the date (of) discharge from service 
to the present time.

Enclosed in this letter is VA Form 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs form and VA Form 21-4138, Statement in 
Support of Claim form.  Please complete, sign and return 
VA Form 21-4142 to us so that we may request evidence for 
you.  To speed up the claims process, you may have your 
doctor mail the evidence directly to the VA or fax 
it...Complete and return VA Form 21-4138 if you would like 
to submit a statement in support of your claim."

The RO also told the veteran what he could do to help with 
his claim, noting, "You can help us with your claim by doing 
the following: tell us about any additional information or 
evidence that you want us to try to get for you..."

Lastly, the veteran was instructed as to when and where he 
could send evidence he deemed helpful to his claims, and was 
advised to speak with his representative for assistance or to 
call the RO directly at a listed toll-free number.

In direct response to this VCAA letter, in July 2001, the 
veteran furnished a new VA Form 21-4142 (consent to obtain 
medical records) regarding Dr. Biddle's July 1999 report, but 
also enclosed another copy of this report.  

In September 2001, the RO readjudicated the veteran's claims, 
and released a new rating decision.  On the front page of 
this rating action, the RO stated that the claims were being 
reconsidered under the requirements of the VCAA.  The RO 
indicated that it had reviewed the available service medical 
records, Dr. Biddle's July 1999 report, the veteran's June 
2000 statement, and the completed July 2001 VA Form 21-4138 
from the veteran.  The RO again noted that the VCAA 
established new duties for VA upon receipt of disability or 
death claims, that it removed the requirement that a claim be 
well-grounded before assistance could be provided by VA, and 
that the VCAA required review of certain claims previously 
denied as not well-grounded, so that these claims were now 
being reviewed pursuant to the provisions of the VCAA.  The 
RO noted that it sent a letter to the veteran in June 2001 to 
advise him of these changes, to inform him of the nature of 
any new evidence or information that could be submitted in 
support of his claims, including medical evidence to 
demonstrate that his claimed disorders were related to 
service, and to request that he advise VA as to any 
information or evidence that he would like for VA to obtain 
on his behalf.  

In this rating decision, the RO notified the veteran that the 
evidence showed that his left eye disorder existed prior to 
service, that the law required objective evidence of a 
worsening of this preexisting condition, and that there was 
no evidence of record showing that the left eye disorder 
permanently worsened as a result of his service.  For the 
veteran's right eye claim, he was told that the law required 
evidence of a disability that began in service or was caused 
by service, that there was no evidence of either of these 
circumstances, and that there was no evidence to establish 
that his current right eye problem was actually a disabling 
condition.  The letter that accompanied the rating action 
advised the veteran that his claims had been denied, informed 
him of his right to appeal if he disagreed with this 
determination, and provided him with appropriate VA contact 
information to use if he had questions or needed further 
assistance.

In response to this readjudication, the RO received a notice 
of disagreement from the veteran's representative in October 
2001.  The RO responded in November 2001, advising the 
veteran of his options to request a new review of his claim 
by a Decision Review Officer, or to request that the matter 
be handled via the traditional appeal process.  The veteran 
responded through his representative later that month, 
foregoing DRO review and instead selecting the traditional 
appeal process.  

The RO issued a statement of the case in November 2001.  The 
veteran was provided with a list of the evidence evaluated 
and a procedural timeline pertaining to his claims.  He was 
notified that Title 38 of the Code of Federal Regulations 
contains the regulations that govern entitlement to veterans 
benefits, which he could access at his local library or by 
visiting VA's web site.  The statement of the case also 
included the text of the following potentially applicable 
regulations: 38 C.F.R. § 3.102 (reasonable doubt); 38 C.F.R. 
§ 3.303 (principles relating to service connection); 
38 C.F.R. § 3.304 (addressing direct service connection, 
including the presumption of soundness); and 38 C.F.R. 
§ 3.306 (aggravation of preservice disability).  38 C.F.R. 
Part 3 (2003).  These regulations also cited to corresponding 
provisions in the United States Code.  Title 38, United 
States Code (West 2002).   The statement of the case also 
listed the newly enacted 38 U.S.C.A. § 5103A (concerning VA's 
duty to assist).  

The statement of the case then, in detail, reviewed the RO's 
findings.  The RO commented that the veteran's left eye 
disorder preexisted his service period, observed that there 
was no evidence of any increase in the basic pathology of the 
left eye as a result of any superimposed disease or pathology 
during active service, and held that service connection for a 
left eye disorder was denied as not being incurred in or 
aggravated by service.  For the right eye, the RO observed 
that there was no evidence of impaired vision or other 
disability in that eye, and denied service connection.  The 
Board further observes that, despite the veteran's request 
for review of his claims only through the traditional appeal 
process, this statement of the case was actually prepared by 
a Decision Review Officer. 

The letter accompanying the statement of the case notified 
the veteran that if he wished to continue his appeal, he 
needed to file a formal appeal to the Board using an enclosed 
VA Form 9.  In December 2001, through his representative, the 
veteran submitted this completed form, which included a 
request for a Travel Board hearing.  In January 2002, the RO 
sent the veteran a letter which explained his options for a 
Board or local hearing, and provided him with appropriate VA 
contact information to utilize if he had any additional 
questions concerning his claims.  

In February 2002, the veteran's representative submitted 
another copy of Dr. Biddle's July 1999 report.  The RO then 
referred the claims file to the veteran's representative 
later on that month, for the preparation of a VA Form 646, 
statement of accredited representative in appealed case.  The 
representative returned this completed form in February 2002, 
but did not identify or provide any other evidence necessary 
for a proper evaluation of the veteran's claims at that time.  

The veteran attended a Travel Board Hearing at the RO, before 
the undersigned, in October 2002.  At this hearing, the 
veteran and his representative reviewed the history of the 
case.  The representative noted that the service medical 
records were fire-related, and stated that the only available 
medical evidence was Dr. Biddle's July 1999 report.  The 
veteran testified that he was required to do a lot of night 
driving while in service, despite a left eye disorder that 
began prior to his entry into service.  He also opined that 
his service duties, including this driving, strained his 
right eye, because he had to do everything with that one eye.  
When asked about treatment in service, the veteran noted that 
he was admitted to a hospital in Pusan, Korea in 1954 after a 
doctor told him that he could fix his left eye.  He reported 
that the hospital administrator cancelled the surgery, 
though, indicating that he could have the surgery when he was 
stateside in another nine or 10 months.  The veteran revealed 
that when he returned to the U.S., however, he was only 
discharged, even though the eye doctor in Pusan, Korea, in 
February 1955 had noted that he should have another physical 
to determine whether he should stay in service, or be 
discharged.  The veteran reported that shortly after service, 
he went to a private physician, a Dr. Cotton, for surgery on 
his left eye.  The veteran revealed, however, that this 
surgery was unsuccessful.  

Concerning the right eye, the veteran was asked as to whether 
he felt that for this eye, in service and at the time he got 
out of service, his vision became worse.  His response was 
no.  He instead noted that over the years, from all of the 
strain that he had to put on that eye, he currently cannot 
see much out of that eye.  He also reported that he has had 
to wear glasses since approximately age 30.  He indicated 
that he was not issued glasses while in service, and 
commented that glasses would not have helped his left eye at 
that time.  

The veteran was then questioned by the undersigned.  In 
response to inquiries, the veteran testified that he had left 
eye problems prior to service, and that there were no actual 
injuries to either eye during service, just his feeling that 
his right eye had been strained in service because of his 
required duties.  The veteran also reported that he had tried 
to get his service medical records on his own, but was 
informed that there were none, other than the February 1955 
report from Dr. Pang which he had kept and later provided to 
VA in support of his claims.  

At the hearing, the undersigned observed that the records of 
Dr. Cotton/Dr. Cobbs, the physician who performed surgery on 
the veteran's left eye shortly after service, were not 
contained in the claims file, and informed the veteran that 
if he felt that the records were relevant to his claims, then 
he could either submit them, or give VA a release to obtain 
them.  The veteran was also asked as to whether any medical 
professional had told him that his right or left eye had 
worsened due to his service, and the veteran answered no, 
stating that the only doctor who had worked on his eyes was 
Dr. Cotton/Dr. Cobbs (in approximately 1956).  The 
undersigned, the veteran, and his representative then agreed 
to leave the record open for 30 days after the hearing so 
that the veteran's representative could attempt to obtain the 
records from Dr. Cotton/Dr. Cobbs and supply them to VA.      

A Report of Contact contained in the claims file reveals that 
in October 2002, two days after the Travel Board hearing, the 
veteran called the RO and advised that the treatment records 
he had been seeking had been destroyed.  The veteran then 
stated that he had no further evidence to submit, and 
requested that the Board continue with the appellate process 
without further delay.  

As noted earlier, the Board issued a prior decision in this 
matter in February 2003, which the veteran then appealed to 
the Court.  These claims are now back before the Board at the 
request of a September 2003 Joint Motion filed with the 
Court.  In December 2003, the Board transmitted a letter to 
the veteran's attorney, who became his new representative in 
October 2003.  This letter advised the veteran's attorney 
that he had the opportunity, if desired, to submit additional 
argument and/or evidence in support of the veteran's appeal 
before the Board proceeded with its readjudication of the 
matter, within 90 days of the date of this communication.  
The letter also advised that the veteran had the right to 
have any additional evidence first reviewed by the RO, or 
that he could waive RO review and let the Board proceed with 
its readjudication.  The Board has received no response to 
this letter.  

VCAA Considerations 

The Board recognizes that the VCAA, codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003), are applicable to the 
issues decided herein.  The VCAA, in part, redefined the 
obligations of VA with respect to its duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim, and to assist a claimant in the development of a 
claim.  



Duty to Notify under the VCAA

The September 2003 Joint Motion states that although the 
Board's prior decision found that the VCAA's duty to notify 
was satisfied via the RO's May 2000 and June 2001 letters to 
the veteran, as well as in the November 2001 statement of the 
case, the Board did not address if and how any of these 
communications specifically satisfied the expanded notice 
requirements discussed in Quartuccio, i.e., as to 
notification to the veteran of who was responsible for 
obtaining the evidence necessary for his claims, as well as 
of which information and evidence, if any, VA would attempt 
to obtain on his behalf.  See also Charles v. Principi, 
16 Vet. App. 374 (2002).  The Joint Motion further states 
that the parties examined the claims file to ensure that no 
other documents of record satisfied the specific elements 
required for adequate notice under the VCAA as set forth in 
Charles.  

The Board notes that the Court, in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
The Board emphasizes that in this case, prior to 
readjudication of the veteran's claims under the VCAA, he 
was, in fact, provided with appropriate notice under the 
VCAA.  

The Board notes the guidance set out by the Pelegrini Court 
as to what is required for adequate notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b):  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

Upon review of the history of the development of this appeal, 
in consideration of the Joint Motion and recent case law, the 
Board must respectfully disagree with statements set out in 
the Joint Motion and conclude that VA's duty to notify has 
been satisfied in this case.  

Notice Element (1)

VA must inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim.

As to notice of the applicable laws and regulations for 
service connection of a claim, the veteran received multiple 
and detailed notices as to the law's requirements, including 
in a May 2000 letter, June 2000 rating action and June 2001 
letter.  These documents, to varying degrees, reviewed the 
elements necessary for direct and presumptive service 
connection of a claim, as well as for service connection for 
a disorder found to have preexisted active service.  

The Board observes that both the May 2000 and June 2001 
letters to the veteran included specific sections that 
reviewed the evidence not of record, but required for his 
claims.  The May 2000 letter included a heading titled, 
"Specific Evidence We Need to Complete Your Application," 
and listed the evidence not of record that was still needed 
to establish both claims.  The June 2001 letter included a 
section that told the veteran that VA still needed current 
medical evidence of recent treatment, medical evidence 
establishing a nexus to service, and medical evidence showing 
that his claimed disabilities had existed continuously since 
service.

Notably, the veteran received additional notice as to the 
evidence still required for his claims in the body of the 
June 2000 rating action, which specifically addressed why his 
claims did not warrant service connection at that time - 
based on a lack of competent evidence to support certain 
elements for each claim.  Finally, at the time of his October 
2002 hearing, the veteran and the undersigned had a 
discussion as to the bases for the denial of his claims and 
the type of evidence that was missing and would be necessary 
for a successful grant of service connection.



Notice Element (2)

As also discussed in Quartuccio and Charles, this element 
requires that VA inform the claimant about the information 
and evidence that VA will seek to provide.  

The record establishes that the veteran received appropriate 
notice of the delegation of responsibility between VA and the 
veteran for obtaining the evidence necessary for his claims.  
As VA law makes clear, this is a shared responsibility, and 
the veteran was regularly notified of this fact.  The Board 
recognizes that the RO's May 2000 letter implied that the 
veteran first needed to provide much evidence in support of 
his claims in order to well-ground them, prior to receiving 
assistance from the RO.  The RO, however, and in great 
detail, corrected this information in the June 2001 letter 
issued prior to readjudication of the veteran's claims in 
light of the passage of the VCAA.  In this document, the RO 
emphasized that the well-grounded requirement was no longer 
applicable, and told the veteran that the very filing of his 
claims triggered many duties on its part.  

As to which evidence would be developed by VA, the veteran 
was advised in May 2000 that the RO would request his service 
medical records, as well as all records of VA treatment from 
any facility he identified.  In June 2001, the RO told the 
veteran that it was responsible for making reasonable efforts 
to help the veteran get evidence for his claims, to include 
medical records, employment records and records from other 
Federal agencies.  The RO also reminded the veteran, however, 
that it was still his responsibility to ensure that the RO 
received these records.  The RO again informed the veteran 
that it would obtain his service medical records, as well as 
any other military service records which it deemed pertinent, 
and also any VA treatment records identified by the veteran.  
The RO informed the veteran of its responsibility to 
determine whether he should undergo a new medical 
examination, or whether a medical opinion should be obtained 
in support of his claims.  The RO also informed the veteran 
in June 2001 that it would get other medical evidence for him 
if he told the RO about it (and submitted appropriate contact 
information with a signed release).  



Notice Element (3)

As reviewed in Quartuccio and Charles, this element mandates 
that the RO must inform the claimant about the information 
and evidence the claimant is expected to provide.

In June 2001, the veteran was advised that he could and 
should submit private medical evidence in support of his 
claims, for all of the elements of a claim for service 
connection.  He was also informed that he could have his 
physicians submit medical evidence directly to the RO, which 
would expedite the process.  The veteran was further informed 
that for certain elements of his claims (as detailed in both 
the May 2000 and June 2001 letters), he could provide his own 
written statement(s), or statement(s) from those in 
observation of his claimed disorders.  

As well, information in the claims file suggests that the 
veteran was aware of what VA would do to assist with his 
claims, and of his responsibilities to assist with his 
claims.  The record reflects that the veteran submitted 
direct responses to the RO's letters in May 2000 and June 
2001.  In June 2000, he transmitted a four-page statement in 
support of his claim.  In July 2001, he responded to the RO's 
VCAA notice only with a signed consent form for Dr. Biddle's 
July 1999 report, but also provided another copy of that 
report.  At that time and previously, the veteran did not 
identify or indicate that there were other outstanding 
records that needed to be retrieved for his claims.  

Also, at the time of his October 2002 hearing, the 
undersigned advised the veteran of the need for identifying 
information and a signed release in order for VA to obtain 
private records, or that the veteran himself should submit 
such records.  The record was held open specifically to allow 
the veteran opportunity to either appropriately identify 
additional records, or to obtain and submit such for 
consideration in his appeal.



Notice Element (4)

The Board observes that VA's Office of General Counsel has 
determined that the fourth element of the notice requirement 
as proposed in Pelegrini is dictum and not binding on VA.  
That is, General Counsel has opined that 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) do not require VA to 
send additional notice in order to request that a claimant 
provide any evidence in his possession pertaining to the 
claim, and do not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-04 (February 24, 2004).  This 
opinion is binding on the Board.  38 U.S.C.A. § 7104(c) (West 
2002); 38 C.F.R. § 14.507 (2003).

Notwithstanding any General Counsel determination as to 
whether this element applies, the Board notes that in the 
June 2001 letter the RO advised the veteran to "tell us 
about any additional information or evidence that you want us 
to try to get for you", and that the veteran was thereafter 
afforded multiple opportunities to identify or submit any 
evidence in his possession, to include at the time of his 
October 2002 hearing.  

Summary/VCAA Notice
 
Throughout the processing of the claims on appeal, the 
veteran has been notified of the applicable laws and 
regulations and of the information needed to substantiate his 
claims.  He has also been provided with explanation as to 
whether he or VA was responsible for obtaining such 
information.  In the June 2000 rating decision, the September 
2001 readjudication decision, and in the November 2001 
statement of the case, the RO informed the veteran of the 
specific reasons for which his claims for service connection 
were being denied, and of what the evidence needed to show to 
substantiate his claims.  In these communications, the RO 
also listed the evidence of record and considered in support 
of his claims, and identified the evidence that the veteran 
still needed to submit, including medical evidence showing 
that his preexisting left eye disorder had increased in 
severity during active service, and indicating that he 
suffered a right eye injury or disease during service that 
resulted in a current disability as defined under VA law.  

The RO also provided the veteran with opportunities to submit 
more evidence and to present additional argument in support 
of his claims throughout this appeal, to include after the 
issuance of the statement of the case.  Notably, the 
veteran's attorney was even advised in December 2003 that 
there was still time to submit additional evidence in support 
of the veteran's claims.  As noted, however, the Board has 
received no response to this correspondence.  To date, 
neither the veteran, nor his attorney, has identified or 
provided any other information or evidence that needs to be 
evaluated in support of the claims on appeal. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
the record reflects that the veteran has been properly 
advised and has been given opportunity to submit or identify 
evidence in support of his claims.  Accordingly, the Board 
finds that the RO's actions in this case do satisfy the 
specific requirements for appropriate notice under the VCAA.  

Duty to Assist Under the VCAA

The Board further finds that the RO has fulfilled its duty to 
assist the veteran in obtaining and fully developing the 
evidence relevant to his claims.  First and foremost, in the 
RO's many communications, the veteran was specifically 
advised that he could seek additional help with his claims at 
any time, by either consulting with his representative or by 
calling the RO for assistance.

The record reveals that when the RO attempted to obtain the 
veteran's service medical records in March 2000, it was 
advised by the National Personnel Records Center (NPRC) that 
these records are fire-related; that is, they were destroyed 
in a 1973 fire that occurred at the NPRC.  Again, VA has a 
duty to assist a claimant in developing the facts of a claim, 
and to notify the claimant of the evidence necessary to 
substantiate a claim.  These obligations are heightened when, 
as here, service records may have been destroyed in the 1973 
NPRC fire.  See Dixon v. Derwinski, 3  Vet. App. 261 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where 
denial of a claim rests in part on the government's inability 
to produce records that were once in its custody, an 
explanation of the reasonableness of the search conducted and 
why further efforts are not justified is required).  

Under such circumstances, the RO is therefore under a 
heightened duty to search for medical information from 
alternative sources in order to reconstruct these records.  
Cuevas v. Principi, 3 Vet. App. 543, 548 (1992); Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990).  Documentation in 
the claims file reveals that in March 2000, the RO contacted 
the NPRC and requested the following: (1) copies of any 
previously verified VA Forms 3101 (rebuilt folders); (2) 
medical/dental and Surgeon General's Office (SGO) records 
(fire-related case); and (3) sick/morning reports for Company 
C, 439th Engineering and Construction Battalion, APO 234, 
from February 5, 1955, pertaining to "blind in left eye" 
and from January 1, 1955, to May 30, 1955, for treatment at a 
clinic at the 21st Station Hospital, APO 59 (if no 
medical/dental and SGO reports were available).  In its 
October 2000 response, the NPRC confirmed that all service 
medical records, clinical records and personnel records were 
destroyed, and that no rebuilt folders survived the 1973 
fire.  The NPRC also reported that there were no available 
SGO records, but it provided the available requested morning 
reports for the veteran's unit.  These records are now 
associated with the claims file.  

The RO is also under a duty to advise the claimant to obtain 
other forms of evidence to support his claim, such as lay 
testimony, and the Board observes that the claims file 
contains such notice, as seen in the May 2000 and June 2001 
letters from the RO to the veteran, as well as in other 
documentation of record reviewed earlier in this decision.  
See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo 
v. Derwinski, 2 Vet. App. 619, 620 (1992).

The Board has carefully reviewed the claims file to determine 
if a reasonably exhaustive search was made to either obtain 
or reconstruct the veteran's service records, and concludes 
that VA's search for the veteran's file and attempts to 
obtain or reconstruct his service records, as well as 
attempts to obtain records from other sources, was thorough, 
and that further attempts would be futile.  

As to the development of other evidence relevant to the 
claims on appeal, the Board again notes that in response to 
the RO's notices in May 2000 and June 2001, the veteran 
provided a June 2000 lay statement, and then a July 2001 
consent form for the release of a report already of record:  
the July 1999 evaluation from Dr. Biddle.  The veteran has 
also provided a copy of a February 1955 service medical 
record authored by Dr. Pang.  The veteran has not identified 
any other evidence that is available but that has not been 
requested/obtained.

Furthermore, at his October 2002 hearing, the veteran 
acknowledged that no physician had informed him of a belief 
that either of his eye problems were related to his service.  
He did, however, provide the last name of a private physician 
(Dr. Cotton/Dr. Cobb) who performed surgery on his left eye 
within a year after service, and indicated that, other than 
Dr. Biddle, this was the only physician who had treated him 
for eye problems since service.  As recorded in the 
transcript, the undersigned notified the veteran that VA 
could help him obtain these records, or that he could 
retrieve them on his own.  The veteran and his representative 
then agreed to attempt to retrieve the records, instead of 
VA.  The veteran later called the RO to advise that these 
records had been destroyed.  At that time the veteran 
specifically reported that he had no further evidence to 
submit for either of his claims and requested that his appeal 
to the Board be continued without any further delay.

Other than the aforementioned records, throughout the course 
of this appeal, the veteran did not identify or provide any 
new medical records or other outstanding information that 
needed to be evaluated in support of his claims.  The veteran 
has instead continued to resubmit the private medical report 
from Dr. Biddle.

The Board recognizes that the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion "when such is necessary to decide the claim".  See 
38 C.F.R. § 3.159(c)(4)(i) (emphasis added).  Here, however, 
the Board finds that the evidence of record sufficiently 
documents the current state of the veteran's bilateral eye 
problems and that, by the veteran's own testimony his left 
eye problem was present before service, there was no in-
service injury to either eye, and there were no right eye 
symptoms for many years.  In addition, no competent medical 
evidence even suggesting a causal connection between eye 
problems and events of service has been submitted or 
identified by the veteran.  Based on these facts, the Board 
finds that the RO has developed the evidence to the extent 
required to equitably decide the veteran's claims.  As such, 
further assistance, to include a new medical examination, is 
not needed at this time.  
 
Finally, the Board emphasizes that any prior negative 
decisions issued by VA have not been relied upon by the 
Board.  Rather, the Board's decision herein is based on a 
complete review and analysis of the evidentiary record, to 
include all medical evidence, favorable and unfavorable.  

In sum, and as set out above, there is no indication that 
additional evidence exists or could be obtained, despite 
repeated RO requests for such, and, in fact, the veteran 
himself has reported that he has no further evidence.  The 
Board thus concludes by noting it "difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).  

In light of the foregoing, the Board concludes that the 
veteran has been afforded adequate notice and assistance 
specific to the instant claims, and that VA's duties under 
the VCAA have therefore been fulfilled.  

Analysis of the Claims for Service Connection

As stated, the veteran's service medical records are fire-
related, and are therefore unavailable for review.  In light 
of these circumstances, the Board recognizes the heightened 
obligation to explain its findings and conclusions in this 
case, and to consider carefully the application of the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110; 1131 (West 2002).  Service connection 
may also be awarded where the evidence shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has the condition.  38 C.F.R. 
§§ 3.303(b); 3.307, 3.309 (2003).  If there is no evidence of 
a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. 
§§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).  
Refractive error of the eye is not considered a disease or 
injury for VA compensation purposes. 38 C.F.R. § 3.303(c).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. §§ 1111, 1132.  This presumption of soundness, 
however, may be rebutted by clear and unmistakable evidence 
that the disorder existed prior to entry into service and 
that the disorder was not aggravated by such service.  Id.; 
see also VAOPGCPREC 3-03 (July 16, 2003). 

In certain situations, a veteran's own statements that his 
current disorder or disease preexisted his active service may 
serve, even in the absence of verifying clinical evidence, as 
clear and unmistakable evidence sufficient to rebut the 
presumption of soundness.  See Harris v. West, 203 F.3d 1347, 
1350 (Fed. Cir. 2000), which noted that 38 U.S.C.A. § 1111 
does not limit the kind of evidence that can be used to rebut 
the presumption of soundness to medical evidence, and, that 
38 C.F.R. § 3.304(b) in fact notes the need to consider the 
history of pre-service conditions recorded at the time of 
examination as well as other evidence of record.

In this case, although service medical records are presumed 
lost, the Board emphasizes that the veteran's own statements 
have been consistent in asserting a pre-service left eye 
vision loss.  The veteran has regularly, beginning with his 
June 2000 written statement, and including when asked at his 
Travel Board Hearing in October 2002, acknowledged that he 
basically had no vision in his left eye prior to service.  
Moreover, the veteran, when asked at his hearing, 
specifically denied that he suffered any injury to or disease 
involving this eye while in service, or that he left service 
with worsened left eye vision.  Such history is further 
supported by Dr. Pang's in-service medical record setting out 
that the veteran was blind in his left eye, without reference 
to any in-service injury or other incident.  There is neither 
lay nor medical evidence refuting the preexistence of the 
veteran's left eye loss of visual acuity.  The Board thus 
finds that the veteran's left eye disorder, noted to be a 
loss of visual acuity to the degree of only light perception, 
clearly and unmistakably preceded his entry into active 
service.  38 U.S.C.A. § 1111 (West 2002); Harris v. West, 203 
F.3d 1347 (Fed. Cir. 2000).  

The Board must thus determine whether a preexisting left eye 
disorder was aggravated, that is, underwent an increase in 
severity beyond the normal progression of the disorder, 
during active service.  

In this case there is neither medical evidence nor 
testimonial evidence suggesting that the veteran's 
preexisting left eye disorder changed at all during his 
active service, or for that matter, at any point thereafter.  
The February 1955 service medical record from Dr. Pang 
acknowledged that the veteran was already blind in his left 
eye, and did not record any other injury to or disease in 
that eye.  The February 1955 morning reports of record do not 
identify the reason why the veteran is listed on these 
reports.  Dr. Biddle's July 1999 treatment record also 
acknowledges that the veteran basically still only has light 
perception in the left eye.  Notably, the veteran has 
testified under oath that he did not suffer any injury to or 
develop any other disease of this eye in service.  Here the 
Board notes that the veteran's appeal arguments do not even 
include arguments showing any aggravation of left eye 
disability; rather the veteran directs his arguments to the 
development of right eye problems by reason of overuse during 
service.  

Because there is no evidence of any change in the veteran's 
preexisting loss of visual acuity in the left eye during or 
at any point subsequent to service, the presumption of 
aggravation is overcome.  The evidence clearly and 
unmistakably shows that the veteran had lost visual acuity in 
his left eye prior to service and that such state continued 
during service and thereafter without any changes in 
pathology or indications of additional or worsened 
disability.  The Board has no choice but to conclude that 
this disorder was not aggravated during active service.  
Therefore, entitlement to service connection for a left eye 
disorder is not warranted.  

As to the veteran's claim for service connection for a right 
eye disorder, the Board recognizes that the veteran's right 
eye is presumed sound at the time of his entry into service.  
Moreover, the one available service record here, dated in 
February 1955 and only three months prior to discharge, 
confirms that the veteran had normal vision (20/20) in that 
eye, and does not document any right eye injury or disease.  
(Again, the February 1955 morning reports do not address the 
medical status of the veteran on those dates.)  The veteran 
has also testified that he underwent no eye treatment after 
service between the time of a 1956 left eye surgery, and his 
later visits to Dr. Biddle (beginning in June 1997).  And, 
the veteran has consistently denied any actual "injury" to 
the right eye, instead pointing to eye strain during service 
in the 1950s as causing the refractive error shown in medical 
records dated decades later.  In fact, the only medical 
evidence of record other than Dr. Pang's report is Dr. 
Biddle's July 1999 report, which noted a slight loss of 
visual acuity in the right eye by June 1997 (20/20+2), and 
recorded vision correctable to 20/40-2 (blurred) by the time 
of his July 1999 evaluation.  Consistent with the veteran's 
own history and Dr. Pang's statement, Dr. Biddle did not 
document any right eye injury or disease.  Dr. Biddle did not 
diagnose right eye disability other than his notation of mild 
cortical lens changes (refractive error).  

The Board finds that the requirements for service connection 
for a right eye disorder have not been met in this case, on 
either a direct or presumptive basis.  There is no evidence 
of any right eye injury or disease occurring during active 
service, and no record of current right eye problems until 
1997, over 40 years after the veteran's discharge from 
service.  As acknowledged by the veteran at his October 2002 
hearing, no physician has ever opined that his current right 
eye problem is related to his active service period, and 
there is no other evidence of record to support such a 
finding.  Finally, although there is evidence to support the 
existence of a current medical problem in the veteran's right 
eye, this particular disorder, noted to be only refractive 
error, is not deemed a disability under VA law.  38 C.F.R. 
§ 3.303(c).  The veteran's claim for entitlement to service 
connection for a right eye disorder, therefore, must also be 
denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The Board recognizes the veteran's belief that his right eye 
should be service-connected because he was forced to solely 
use his one "good" eye after being drafted into service, to 
include for difficult tasks such as operating heavy 
automotive equipment under the cover of darkness, and that 
the veteran believes such resulted in a strain of this eye, 
leading to later right eye problems.  While the Board is 
sympathetic to the circumstances of the veteran's service, 
absent medical evidence of right eye pathology indicative of 
chronic disability, and an etiology linkage of such 
disability to service, VA cannot award service connection 
benefits to the veteran.

The Board also observes that insofar as the veteran is not 
service-connected for any left eye disability, there is no 
basis to discuss entitlement to service connection for right 
eye problems on a secondary basis.  See 38 C.F.R. § 3.310(a) 
(2003).  

Lastly, the Board acknowledges that it has carefully 
considered the benefit of the doubt rule in this case, but as 
the preponderance of the evidence is against both of these 
claims, the evidence is not in equipoise and so there is no 
basis to apply it.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for a left eye disorder is 
denied.

Entitlement to service connection for a right eye disorder is 
denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



